UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MAMADOU ALPHA DIALLO,

                            Plaintiff,                 CASE No.: 1:19-cv-11044 (JMF)

            -against-


CORELOGIC RENTAL PROPERTY
SOLUTIONS, LLC,

                          Defendants.



                  [PROPOSED] STIPULATED PROTECTIVE ORDER

           IT IS HEREBY STIPULATED by and between Plaintiff and CoreLogic Rental
Property Solutions, LLC (“CoreLogic”), through their respective attorneys of record, as
follows:

           WHEREAS, documents and information may be sought, produced or exhibited by and
between the Parties to this action relating to (a) confidential research and development,
confidential commercial information, confidential employee information, confidential
technology, and proprietary information belonging to CoreLogic, and (b) confidential credit
information, and background check information;
           THEREFORE, an Order of this Court protecting such confidential information shall be
and hereby is made by this Court on the following terms:
           1.      The following provisions shall govern the exchange of confidential information
in this matter.
           2.      Counsel for each Party may designate any document, information contained in
a document, information revealed in an interrogatory response or information revealed during
a deposition as confidential if counsel determines, in good faith, that such designation is
necessary to protect the interests of the client. Information and documents designated as
confidential are to be stamped “CONFIDENTIAL” (collectively, confidential information and
documents are “Confidential Information”). To the extent electronically stored information is
                                            Page 1 of 10
produced in a format that does not permit the branding of the designation on the face of the
document (e.g. native Excel or database exports), the producing Party shall add the abbreviation
“CONF.” to the file name of such documents.
         3.      A party wishing to designate portions of a deposition transcript
CONFIDENTIAL pursuant to this Protective Order must, within ten (10) business days from
the conclusion of the deposition, order the original or a copy of the transcript of the deposition
from the court reporter for regular turnaround. The designating party may designate those
portions of the transcript CONFIDENTIAL in accordance with the requirements of this Order.
The designating party shall designate such Confidential Information either on the record or by
serving upon all counsel of record via facsimile or other electronic transmission a notice
(“Notice”) setting forth the page, line numbers and designation. The Party shall designate
portions of the deposition(s) by page and line number. The designating party must serve such
Notice within thirty (30) calendar days after its counsel receives a copy of the deposition
transcript. All transcripts will be treated as Confidential Information until the expiration of the
30-day period described in this paragraph.         Any portions of a transcript designated as
CONFIDENTIAL shall thereafter be treated as Confidential Information in accordance with
this Protective Order and subject to the provisions and conditions concerning Confidential
Information set forth in this Protective Order.
         4.      Unless ordered by the court or otherwise provided for herein, Confidential
Information disclosed will be held and used by the Party receiving such information solely for use
in connection with the above-captioned action.
         5.      Whether or not stamped or otherwise designated “CONFIDENTIAL,” any and
all documents and information disclosed by any Party concerning any consumer other than
Plaintiff in this action shall be treated as Confidential Information by all Parties.
         6.      Burden on Designating Party: Except for documents and information concerning
consumers other than Plaintiff (which shall be treated as Confidential Information pursuant to
paragraph 4, above), this Order shall be without prejudice to the right of either Party to bring
before this Court at any time the question of whether any particular information is properly
designated “CONFIDENTIAL.” The burden of proving that information is properly designated
pursuant to this Order, except with respect to documents and information concerning consumers
other than Plaintiff, shall be on the Designating Party.

                                            Page 2 of 10
        7.      In the event that one Party challenges another Party’s designation of documents
or information as CONFIDENTIAL, counsel shall make a good faith effort to resolve the dispute,
and in the absence of a resolution, the challenging Party may thereafter seek resolution by the
Court. Nothing in this Protective Order constitutes an admission by any Party that Confidential
Information disclosed in this case is relevant or admissible. Each Party specifically reserves the
right to object to the use or admissibility of all Confidential Information disclosed, in accordance
with applicable laws and court rules.
        8.      Information or documents designated as “Confidential” shall not be disclosed to
any person except:
                     a. A Party and that Party’s counsel of record and any co-counsel, including
                        in-house counsel.
                     b. Employees of such counsel assigned to and necessary to assist in the
                        litigation.
                     c. The Court (including the clerk, court reporter or stenographer, or other
                        person having access to Confidential Information by virtue of his or her
                        position with the Court) or the jury at trial or as exhibits to motions.
                     d. Subject to the condition set forth in Paragraph 12, below: consultants or
                        experts in the prosecution or defense of the matter, to the extent deemed
                        necessary by counsel.
                     e. Subject to the condition set forth in Paragraph 12, below: any person from
                        whom testimony is taken or is to be taken in this action, except that such
                        a person may only be shown Confidential Information during and in
                        preparation for his/her testimony and may not retain the Confidential
                        Information.
        9.       Highly Confidential – Attorney’s Eyes Only:
                     a. If a Party or non-party producing documents in this action believes in
                        good faith that, despite the provisions of this Protective Order, there is a
                        substantial risk of identifiable harm to the producing Party if particular
                        documents it designates as “Confidential” are disclosed, the producing
                        Party may designate those particular documents as “Confidential –
                        Attorney’s Eyes Only.” Information and documents so designated are to

                                            Page 3 of 10
   be stamped “CONFIDENTIAL – ATTORNEY’S EYES ONLY.” The
   “Confidential – Attorney’s Eyes Only” designation shall be reserved for
   such information that, in the good faith judgment of the Party making the
   designation, would be highly detrimental if disclosed to a business
   competitor.
b. Except with the prior written consent of the individual or entity
   designating a document or portions of a document as “Confidential –
   Attorney’s Eyes Only” or pursuant to a court order, any document,
   transcript, or pleading given “Confidential – Attorney’s Eyes Only”
   treatment hereunder, and any information contained in or derived from
   any such materials (including, but not limited to, all deposition testimony
   that refers to, reflects or otherwise discusses any information designated
   “Confidential – Attorney’s Eyes Only” hereunder) may not be disclosed
   to any person other than: (a) a Party’s outside counsel of record in this
   action and co-counsel, if any, as well as employees of said counsel to
   whom it is reasonably necessary to disclose the information for this
   litigation; (b) subject to the condition set forth in Paragraph 12, below,
   experts specifically consulted in their capacity as consultants or expert
   witnesses in connection with this litigation, (c) the Court and its
   personnel; (d) court reporters, their staffs, and professional vendors to
   whom disclosure is reasonably necessary for this litigation; (e) the author
   of the document or the original source of the information (including
   current or former employees and agents of the author of documents, to the
   extent reasonably necessary for prosecution or defense of the claims); and
   (f) subject to the condition set forth in Paragraph 12 of the Order: any fact
   witnesses, other than any current or former employees, agents or affiliates
   of any credit clinic or credit repair organization, properly identified in
   Plaintiff’s initial disclosures and as further limited by Paragraph 9c,
   below.
c. Prior to Plaintiff disclosing or displaying materials designated
   “Confidential – Attorney’s Eyes Only” to any fact witness not identified

                      Page 4 of 10
                         in Plaintiff’s initial disclosures, Plaintiff’s counsel shall: (a) notify the
                         designating individual or entity of the identity of such witnesses and (b)
                         provide such individual or entity with fourteen (14) days to object prior
                         to any such disclosure.
                    d. Except with the prior written consent of the individual or entity
                         designating a document or portions of a document as “Confidential –
                         Attorney’s Eyes Only,” or pursuant to prior order after notice, no
                         materials designated “Confidential – Attorney’s Eyes Only” shall be
                         disclosed to any current or former employees, agents or affiliates of any
                         credit clinic or credit repair organization.
                    e. Unless otherwise specified herein, all provisions of this Order discussing
                         or referencing “Confidential Information” shall apply equally to materials
                         designated “Confidential – Attorney’s Eyes Only.”

       10.      Use of Confidential Materials at Trial: Nothing in this Order shall prevent a Party
from using at trial any information or materials designated “Confidential” or “Confidential –
Attorney’s Eyes Only.”
       11.      Prior to disclosing or displaying Confidential Information, or information
designated “Confidential – Attorney’s Eyes Only” to any person, counsel shall:
                    a. inform the person of the confidential nature of the information or
                         documents;
                    b. inform the person that this Court has enjoined the use of the information
                         or documents by him/her for any purpose other than this litigation and has
                         enjoined the disclosure of that information or documents to any other
                         person.
       12.      Confidential Information, or information designated Confidential – Attorney’s
Eyes Only, may be displayed to and discussed with the persons identified in Paragraphs 8d, 8e,
9b(b), and 9b(f), only on condition that prior to any such display each person must sign an
agreement to be bound by this Order in the form attached hereto as Exhibit A. In the event that
such person refuses to sign an agreement in the form attached as Exhibit A, the Party desiring to
disclose the Confidential Information may seek appropriate relief from the Court.
       13.      Confidentiality Designation Does Not Constitute Evidence: This Order has been

                                            Page 5 of 10
agreed to by the Parties to facilitate discovery and the production of relevant evidence in this
action. Neither the entry of this Order, nor the designation of any information, document, or the
like as “Confidential” or “Confidential – Attorney’s Eyes Only” nor the failure to make such
designation, shall constitute evidence with respect to any issue in this action.
       14.       The disclosure of a document or information without designating it as
“Confidential” or “Confidential – Attorney’s Eyes Only” shall not constitute a waiver of the right
to designate such document or information as Confidential Information or Confidential –
Attorney’s Eyes Only provided the material is designated pursuant to the procedures set forth
herein no later than fourteen (14) days after the close of discovery. If so designated, the document
or information shall thenceforth be treated as Confidential Information or Confidential –
Attorney’s Eyes Only subject to all of the terms of the Stipulation and Order.
       15.       Clawback for Privileged Information: If a Party’s production of documents
inadvertently includes privileged documents or documents containing privileged information, such
Party’s inadvertent production of any such documents will not constitute a waiver of privilege.
Upon being advised by the producing Party or its counsel that a particular document or class of
documents has been inadvertently produced and is claimed to be privileged or to contain privileged
information, the receiving Party shall promptly take reasonable steps to locate and return or destroy
all copies of any such document (with the producing Party bearing the reasonable costs of such
locating and return or destruction, including any reasonable database modification costs) and any
such document shall not thereafter, in any event, be used for any purpose, unless adjudicated not
to be privileged. Nothing in this Paragraph shall alter any attorney’s responsibilities under
applicable laws or codes of ethics when confronted with inadvertently produced privileged
information or documents.
          16.    All information subject to confidential treatment in accordance with the
terms of this Stipulation and Order that is filed with the Court, including any pleadings, motions
or other papers filed with the Court that includes Confidential Information or information
designated Confidential – Attorney’s Eyes Only, shall be filed under seal to the extent permitted
by law (including, without limitation, any applicable rules of the Court) and shall be kept under
seal until further order of the Court. To the extent that the Court requires any further act by the
Parties as a precondition to the filing of documents under seal (beyond the submission of this
Stipulation and Order Regarding Confidential Information), it shall be the obligation of the

                                            Page 6 of 10
producing Party of the documents to be filed with the Court to satisfy any such precondition.
Where possible, only confidential portions of the filings with the Court shall be filed under seal.
           17.     At the conclusion of the litigation, the Confidential Information or information
designated Confidential – Attorney’s Eyes Only and any copies thereof shall be promptly, (and in
no event no later than sixty (60) days after entry of final judgment no longer subject to further
appeal) returned to the producing Party or certified in writing as destroyed, except that the Party’s
respective counsel shall be permitted to retain their working files on the condition that such files
will remain confidential.
           18.     Executed Certifications of Confidentiality: at the conclusion of the litigation,
each Party, upon request, shall provide to the other Party all signed certificates executed in the
form set forth in Exhibit A to the Order.
          19.      The foregoing is without prejudice to the right of any Party to apply to the Court
for any further Protective Order relating to Confidential or information designated Confidential –
Attorney’s Eyes Only; or to object to the production of documents or information; or to apply to
the Court for an order compelling production of documents or information; or for modification of
this Order. This Order may be enforced by any Party, and the Parties agree that any violation of
this Order may result in the imposition of sanctions by the Court.
          20.      Third parties who are the subject of discovery requests, subpoenas or depositions
in this case may take advantage of the provisions of this Order by providing Plaintiff and CoreLogic
with written notice that they intend to comply with and be bound by the terms of this Order. Any
party serving discovery requests to third parties shall notify the third party of the existence of this
Order and cause a copy of the Order to be served on the receiving party.




  March 18, 2020                                 /s/ Adam G. Singer
                                                 LAW OFFICE OF ADAM G. SINGER, PLLC
                                                 One Grand Central Place
                                                 60 E. 42nd Street, Suite 4600
                                                 New York, NY 10165
                                                 212.842.2428
                                                 Counsel for Plaintiff




                                             Page 7 of 10
                                            /s/ Timothy J. St. George
                                            Troutman Sanders
                                            Troutman Sanders Building
                                            1001 Haxall Point, 15th Floor
                                            Richmond, VA 23219
                                            804.697.1254
                                            Counsel for CoreLogic Rental Property Solutions,
                                            LLC




SO ORDERED.




Hon. Jesse M. Furman
United States District Judge
    March 18, 2020

This stipulation binds the parties to treat as confidential the documents so classified. This
Court, however, has not reviewed the documents referenced herein; therefore, by so ordering
this stipulation, the Court makes no finding as to whether the documents are confidential.
That finding will be made, if ever, upon a document-by-document review pursuant to the
procedures set forth in the Court’s Individual Rules and Practices and subject to the
presumption in favor of public access to “judicial documents.” See generally Lugosch v.
Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006). To that end, the Court does
not “so order” any provision to the extent that it purports to authorize the parties to file
documents under seal without a prior court order. See New York ex rel. Khurana v. Spherion
Corp., No. 15-CV-6605 (JMF), 2019 WL 3294170 (S.D.N.Y. July 19, 2019).




                                        Page 8 of 10
                     EXHIBIT A DECLARATION OF COMPLIANCE


       I,                                                     , declare as follows:

       1.      My address is                                                                      .

       2.      My present employer is                                                             .

       3.      My present occupation or job description is                                            .

       4       I have received a copy of the Stipulated Protective Order entered in this
action on                       , 20___ .
       5.      I have carefully read and understand the provisions of this Stipulated
Protective Order.
       6.      I will comply with all provisions of this Stipulated Protective Order.

       7.      I will hold in confidence, and will not disclose to anyone not qualified under
the Stipulated Protective Order, any information, documents or other materials produced
subject to this Stipulated Protective Order.
       8.      I will use such information, documents or other materials produced subject to
this Stipulated Protective Order only for purposes of this present action.
       9.      Upon termination of this action, or upon request, I will return and deliver all
information, documents or other materials produced subject to this Stipulated Protective
Order, and all documents or things which I have prepared relating to the information,
documents or other materials that are subject to the Stipulated Protective Order, to my counsel
in this action, or to counsel for the Party by whom I am employed or retained or from whom I
received the documents.




                                               Page 9 of 10
       10.     I hereby submit to the jurisdiction of this Court for the purposes of
enforcing the Stipulated Protective Order in this action.

       I declare under penalty of perjury under the laws of the United States that the
following is true and correct.


       Executed this         day of                   , 20   at                          .




                                                      QUALIFIED PERSON




                                           Page 10 of 10
